COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-12-00414-CV

TERRI LYNN DAVIS, INDIVIDUALLY,                                  APPELLANTS
AND AS LEGAL REPRESENTATIVE OF
THE ESTATE OF MICHAEL L. DAVIS,
DECEASED, M. HEATH DAVIS,
ANDREW DAVIS, AND SYDNEY DAVIS

                                           V.

EDWARDS GEREN LIMITED                                               APPELLEE

                                     ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We have considered the parties’ proposed agreed order of dismissal,

which we construe as a voluntary motion to dismiss the appeal. It is the court’s

opinion that the appeal should be dismissed; therefore, we dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: June 27, 2013




                                      2